Walton, J.
In an action to secure a lien on logs no more than one day’s attendance can be taxed for the plaintiff at any one term until notice of the suit, such as the court orders, is given. The action is a proceeding in rem as well as in personam ; and it is a rule, familiar to the profession, that in sucha suit judgment cannot be rendered’ for the plaintiff' until notice of its pendency is given, such, as in contemplation of law, is notice to all the world. Notice to the personal defendant (the debtor) is not sufficient. Nor is an appearance by him, or by persons claiming to be the owners of the logs, sufficient. It cannot he known that there are not others still, who have an interest in the property, *140and a right to be heard. Hence, as already stated, such notice of the pendency of the suit must be given as, in contemplation of law, is notice to all the world. The statute requires the notice to be such as the court orders. K,. S., c. 91, § 35. Such an order of notice it is the duty of the plaintiff to obtain. It is 'also bis duty to see that it is complied with. And until this is done, the action is not in a condition to be tried or otherwise disposed of adversely to the defendants; and there is no occasion for the plaintiff or his counsel to remain in attendance upon the court, and they should not be allowed to do so at the expense of parties who are in no way responsible for the delay.

Exceptions overruled.

Appleton, C. J., Dioeeeson, Baeeows, Yiegin and Petees, JJ., concurred.